Citation Nr: 1026199	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a depressive 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

In June 2010, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  An unappealed rating decision in June 2005 denied the 
Veteran's claim of entitlement to service connection for a 
depressive disorder.  

2.  Evidence associated with the claims file subsequent to the 
June 2005 rating decision is not material and does not raise a 
reasonable possibility of substantiating the Veteran's claim of 
entitlement to service connection for a depressive disorder.



CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied the Veteran's 
request to reopen his previously denied service connection claim 
for a depressive disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a depressive disorder is not new and 
material, and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With respect to claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in the 
prior decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to substantiate 
those elements required to establish service connection that were 
found insufficient in the previous denial. 

A March 2008 VCAA letter provided to the Veteran included the 
criteria for reopening the previously denied claim of entitlement 
to service connection for a depressive disorder, the criteria for 
establishing service connection, and information concerning why 
the claim was previously denied.  Specifically the Veteran was 
informed that the claim was previously denied because the 
evidence received did not establish a relationship between the 
claimed condition and military service and the evidence the 
Veteran submits should relate to that fact.  The Veteran was 
notified of how VA determines disability ratings and effective 
dates if his claim is granted.  This letter also informed the 
Veteran of his and VA's respective duties for obtaining evidence.  
The Board notes that this information was provided to the Veteran 
prior to the initial unfavorable decision by the AOJ.  Therefore, 
the Board finds that the requirements of VCAA regarding the duty 
to notify have been met and that VA has no further notification 
duty prior to Board adjudication.

With respect to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains service personnel records, service treatment records, VA 
treatment records and private treatment records.    

The Board recognizes that the Veteran's representative asserted 
that the RO did not properly adjudicate the Veteran' claim for a 
depressive disorder based on sexual assault as the RO did not 
provide the Veteran with a VA examination.  VA has a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability or symptoms of a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, with respect to 
claims to reopen, VA is not required to provide an examination or 
obtain a medical opinion to create new evidence that may or may 
not be material.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  
Accordingly, VA is not required to provide the Veteran with a VA 
examination or opinion in conjunction with his service connection 
claim for a depressive disorder.

Furthermore, the representative argued that the claim based on 
sexual assault was not properly adjudicated in the June 2008 
rating decision.  However, the Board notes that the Veteran did 
not raise the issue that his depression may be related to an 
alleged in-service sexual assault until the September 2008 notice 
of disagreement.  Thereafter, the RO obtained the Veteran's 
service personnel records and considered those records along with 
the alternative theory that the depression was a result of sexual 
trauma in the May 2009 statement of the case.  Thus, the Board 
concludes that the RO followed the proper procedures in 
adjudicating the Veteran's claim. 

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Accordingly, the Board concludes that the Veteran has not 
identified further available relevant evidence not already of 
record.  Therefore, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence 

As an initial matter, the Board observes that the Veteran's 
service personnel records were associated with the claims file 
after the original rating decision denying the Veteran's service 
connection claim for a depressive disorder.  Under VA 
regulations, if VA receives or associates with the claims folder 
relevant official service department records at any time after a 
decision is issued on a claim that existed and had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim, not withstanding paragraph 
(a) of the same section (which defines new and material 
evidence). 38 C.F.R. § 3.156(c).   The service personnel records 
associated with the claims file do not provide any information 
with respect to the Veteran's depressive disorder.  Specifically, 
the service personnel records do not provide any medical evidence 
linking the Veteran's current depressive disorder to military 
service or the alleged sexual assault in military service.  
Accordingly, the Board concludes that the service personnel 
records are not relevant to the Veteran's service connection 
claim for a depressive disorder.  Thus, the Board requires the 
submission of new and material evidence to consider the Veteran's 
service connection claim for a depressive disorder.

An unappealed rating decision dated in June 2005 denied the 
Veteran's claim of entitlement to service connection for a 
depressive disorder on the basis that the evidence of record did 
not establish a relationship between the Veteran's claimed 
depressive disorder and military service.  The relevant evidence 
of record at the time of the June 2005 rating decision consisted 
of service treatment records, VA treatment records from August 
1997 to April 2005 and lay statements by the Veteran.  The 
Veteran did not file a notice of disagreement with the June 2005 
rating decision.  Therefore, the June 2005 rating decision is 
final based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).   "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

VA received the Veteran's request to reopen his claim for 
depression in February 2008.  The relevant evidence of record 
received since the June 2005 rating decision includes VA 
treatment records dated from August 2005 to April 2009, private 
treatment records dated from April 2001 to January 2004, a 
transcript from the Board hearing and lay statements from the 
Veteran.  The Veteran testified that he was sexually assaulted 
during military service and his current depressive disorder is 
related to that traumatic event.  The Board finds that this is 
new evidence as the information was not of record at the time of 
June 2005 rating.  The Veteran is competent to report that he was 
assaulted during service and the Board will presume that the 
statement is credible in determining whether to reopen the claim.  
However, the Veteran is not competent to provide a nexus between 
military service and his current depressive disorder as that 
requires special medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board may not accept these 
statements as competent evidence that might be sufficient to 
reopen the previously disallowed claim.  The Veteran was provided 
an opportunity to submit a medical opinion that echoed his lay 
statements.  Unfortunately, the medical evidence of record does 
not indicate that there is any relationship between the Veteran's 
depressive disorder and active military service to include the 
alleged sexual assault.  

The Veteran's depressive disorder was previously denied because 
there was no evidence of a relationship between his depressive 
disorder and military service.  As the record does not contain 
any competent medical evidence indicating a link between the 
Veteran's depressive disorder and military service to include the 
alleged sexual assault, the Board finds that the new evidence is 
not material.   

In the absence of any competent new evidence that raises a 
reasonable possibility of substantiating the Veteran's claim, the 
Board finds that new and material evidence has not been 
submitted.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
request to reopen the previously disallowed claim of entitlement 
to service connection for a depressive disorder must be denied.  


ORDER

New and material evidence having not been submitted, the claim to 
reopen the issue of entitlement to service connection for a 
depressive disorder is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


